Warren E. Burger: We'll hear arguments next in 76-577, Zacchini against Scripps-Howard. Mr. Lancione, you may proceed whenever you're ready.
John G. Lancione: Mr. Chief Justice and Honorable members of the Court, may it please the Court. I am John Lancione, arguing for the petitioner. In this case, we are here by virtue of the question involving the applicability of freedom of the press in the First Amendment as it is and has been applied to the right of publicity as expressed by the Ohio State Supreme Court. In our case, a public performer, a man who has an act known as the human cannonball was performing at a local fair and I believe the critical facts in this case revolved around the -- the way the news media ended up putting his performance on its new show. And that is a news paper reporter, a freelance reporter went to the fair and made an inquiry of Mr. Zacchini concerning the filming of his act, and was told specifically that this privilege was rejected and that he did not wish his act to be filmed by the reporter. The reporter returned and spoke to the news manager and was told by way of affidavit to go out and film the act. And indeed, he did, and the act takes 15 seconds for Mr. Zacchini to complete. That is his only professional show. That is the entirety of his performance. He's shot out of a cannon and traveled several 100 feet in the air, lands in a net. In 15 seconds, that's the end of it. It is dramatic. It is unusual and that's why I take it that he's been able to sell this act around the country and -- and make a living. The Supreme Court of Ohio, in response to our motions, stated that there is indeed a right of publicity that inheres in a professional entertainment's -- entertainer's act that he has a property right to govern how, when and where his performance is published.
Harry A. Blackmun: Did they -- did they identify it as a property right?
John G. Lancione: A proprietary interest I believe, Your Honor.
Harry A. Blackmun: That's not -- is that in the syllabus?
John G. Lancione: I --
Harry A. Blackmun: Well, I call it --
John G. Lancione: The syllabus, yes --
Harry A. Blackmun: Has a right to the publicity value of his performance.
John G. Lancione: Yes for the -- the invasion of privacy in Syllabus One, Your Honor, refers to the benefit of the name and likeness of another being -- is subject to liability to the other for invasion of his privacy and then they refer to this right of the publicity value in his performance. I think, in the language, they say proprietary interest but in any event, it is a substantial right that an individual has. A private individual who seeks to become an entertainer and they say that this right of publicity inheres in his performance. Now then, they go, they take a step further and in the third syllabus, they say, “The First Amendment however, allows the press to report in a newscast, matters of legitimate public interest.”
Warren E. Burger: Well, would you call this reporting or reproducing?
John G. Lancione: I would call this a verbatim reproduction. They went in with a TV camera and they filmed everything he had to show. The -- the only reason that it occurred, I would suggest, is because it was a 15-minute act and he specifically rejected their proposal to put it on their new show.
Warren E. Burger: And we've been told a good many times in Ohio cases when they come here that the law of the case is the syllabus. They had not -- not the opinion. Is that binding on -- is that law of Ohio?
John G. Lancione: Yes it is, Your Honor.
Warren E. Burger: Now, is that particular concept of Ohio Law binding on this Court in the First Amendment case?
John G. Lancione: I don't think so. I think -- I think that this Court must look behind the bare syllabus, the three paragraphs that summarize what happened and -- and determine what the facts were.
Warren E. Burger: Well, we have accepted it, I think, tacitly as binding for some purposes that's why I focused on --
John G. Lancione: Yes --
Warren E. Burger: I focused on the proposition. Is it binding on this Court when we're dealing with the First Amendment case which is not the First Amendment not being the exclusive property of the Court's -- of Ohio.
John G. Lancione: I think for that purpose, that is true. I was -- I was suggesting that to determine what actually happened and what the Court is saying. The Court must take in the consideration of facts but I think, in Syllabus Three is what we're dealing with.
William J. Brennan, Jr.: But Mr. Lancione, in that respect, I noticed that the Court of Appeals -- I'm looking at page 828, in paragraph three, I guess these are head notes in that syllabus are there?
John G. Lancione: No, that is not.The only -- the only binding --
William J. Brennan, Jr.: Well, that Court says a performer's act is the product of his talent and as such, its property entitled on the same protection under the common law as any other property right? Now, does that holding have any significance in this case in light of the -- of the absence of some similar statement from the syllabi?
John G. Lancione: I don't think so, Your Honor, because in the Court of Appeals, the head notes are not the law of the case in Ohio but --
William J. Brennan, Jr.: So we may ignore that and concentrate on the syllabi, one, two, three? Is that correct?
John G. Lancione: No, I am contending that it is a property right.I believe it is.
William J. Brennan, Jr.: Well, what I'm suggesting is, certainly, it is instated as expressively by the Supreme Court in the syllabi as it is stated by the Court of Appeals.
John G. Lancione: That is true, Mr. Justice Brennan, it is not.
William J. Brennan, Jr.: Well, is there any significance and that the Supreme Court didn't use the same, the same phraseology?
John G. Lancione: I don't think so. I don't see any particular significance to it. I think that they've created a substantive right, a tort remedy, the invasion of the right of publicity. To state it in terms of property, proprietary or realty, I don't think it's the intent of using the word or proprietary --
William J. Brennan, Jr.: Has a right to the publicity value of his performance?
John G. Lancione: Yes.
William J. Brennan, Jr.: It is explicable only if they mean by that, that that's tantamount to a property.
John G. Lancione: Yes, I think they do mean that, but I don't think they've stated it as specifically in the Supreme Court syllabus.
Thurgood Marshall: Will you give me the definition between the right of publicity and the right of privacy.
John G. Lancione: Yes, Justice Marshall. The right of privacy is the right to have those matters kept away from the public which the public has no right to know about. For example, in the Firestone case, I believe that the right of privacy was involved because the reporter cited the fact that a counterclaim had been dismissed when it dealt with adultery on the part of Mary Alice Firestone. And it also has the right of -- privacy prohibits those in the media from -- or anyone else from giving a false light to facts which are known to the public, where the right of publicity is almost the opposite. An entertainer wants to be in front of the public. He wants to be publicized and advertised, and I'm sure Mr. Zacchini would have appreciated the fact that they mentioned on their show or showed a picture of him and said, “Hugo Zacchini is going to be shot out of a cannon.” I mean, he probably have loved to have channel five put that on every half hour, so he would get more people out there to enhance the value of his act.
Harry A. Blackmun: Well then -- he does advertise?
John G. Lancione: Oh yes, yes he does.
Harry A. Blackmun: Mr. Lancione, would you be here if there had been just a still photograph of him in mid flight rather than the --
John G. Lancione: No --
Harry A. Blackmun: -- 15-second tape --
John G. Lancione: No Your Honor, I would not --
Harry A. Blackmun: What's the difference?
John G. Lancione: I think that the news media has a right to publicize in an entertainment section, for example. They can -- they can advertise to the public that there is an entertainment section on their 11 o'clock news show, and they can tell about everyone of imports -- or have little import who is performing in and about the area where there are readers and listeners are concerned about. But what we have here is the taking of an entire total performance.
Harry A. Blackmun: Let me change my questions a little bit. Suppose that this performance had been in a public square and used to have one in Cleveland, supposed it been there for your Church, would it make any difference?
John G. Lancione: No, I do not. I do not believe that they --that the media has the right under the -- under the First Amendment privileges as they have been enunciated and interpreted to publish -- to capture and publish a performer's entire act. I think that is protected. His act in its entirety becomes his peculiar property and I don't think that under any circumstances, unless there is a waiver, which the Supreme Court of Ohio declared there was not, that the news media can't come in and say, “We call it news and therefore, we can do whatever we want to.”
Harry A. Blackmun: To what extent however is he subject to what the entrepreneur or the empresarial does or does not do?
John G. Lancione: Well, if it was a private matter --
Harry A. Blackmun: Does that make any difference?
John G. Lancione: Between the people who have contracted for him to come in and perform, I don't think we are dealing with that. I think that he -- whatever arrangement he makes, he may waive some right for the person who has purchased his act.
Harry A. Blackmun: Let me read you what is at the bottom of performances, the program of the Kennedy Center here. The taking of photographs and the use of photo -- recording equipment are not allowed in this auditorium. This is by the management of the Kennedy Center. Does this reflected all on the situation, supposed the -- that statement were just the reverse, that the taking of photographs is permissible in the Kennedy Center?
John G. Lancione: Well, I think that if it did say that and it probably, there was probably nothing said to the person who came in to the Burton -- the Geauga County fair in Burton, Ohio. I don't think --
Harry A. Blackmun: Or in the Kennedy Center?
John G. Lancione: That's right, I don't think the news media can come in under the guise of the First Amendment and capture any performer's complete act, unless there is a waiver. There may be a waiver in the circumstances that you're discussing if the -- if the performer knows that there will be persons in there recording his performance. He may be held away but news programs don't -- only take 15 minutes or half an hour. Some programs take an hour, there are special news shows and the -- and the thing -- the point it puts this in appalling perspective is that anytime the news media calls it news, under the third syllabus, they are granted an indefeasible immunity and privilege.
Byron R. White: You -- would you be here if the Ohio had just said, “Under our law, there is no right in publicity or no property right or any other kind of a right in this --
John G. Lancione: Well, I don't think --
Byron R. White: You don't think the First Amendment gives it -- gets it to it?
John G. Lancione: No, I don't -- I don't think the question --
Byron R. White: So it's the matter -- that's the matter of Ohio Law?
John G. Lancione: I think it's a matter of Ohio Tort Law like anything else.
Byron R. White: Well then, what if -- what if the Ohio Court had said, “Well, we recognize that there is a right, a property right, a publicity, or whatever you want to call it but as a matter of Ohio Law, the press has a limited privilege of reporting it and they have not exceeded in this case. Supposed that's what the -- what the third syllabus had said, you wouldn't be here either would you?
John G. Lancione: If there was no interpretation of the First Amendment --
Byron R. White: Yes.
John G. Lancione: -- I would not be here.
Byron R. White: Well then, how do we know what they -- how they acted? He just looked at the syllabus here, it doesn't say, does it, whether it's a First Amendment? They took a First Amendment approach, whether they thought the First Amendment required the privilege or whether they -- or just announcing a matter of Ohio Law?
John G. Lancione: We are permitted, Mr. Justice White, to look into the body of the decisions to interpret the syllabus of the case. And on page 813, the Court clearly states that the effect of this holding and that of New York versus Sullivan is that the press has a privilege to report matters of legitimate public interest even through such reports might intrude on matters otherwise private and then they go on.
William J. Brennan, Jr.: Excuse me, this holding refers to Time and Hill then?
John G. Lancione: Pardon.
William J. Brennan, Jr.: Does not refer to Time and Hill.
John G. Lancione: Yes Your Honor, yes it does.
William J. Brennan, Jr.: The effect of that holding and the settlement.
John G. Lancione: Yes, Your honor.
William J. Brennan, Jr.: Excuse me.
John G. Lancione: Then it goes on to analogize the reasoning and to say that the rights is enunciated which gave privilege of freedom of speech, freedom of the press, freedom to speak out on issues that are public. And in the decent in the Gertz case, it was pointed out, I believe by Mr. Justice White that he would have found differently because there was -- this was a comment upon a judicial proceeding so that -- all of the privilege that has been granted has been granted so far to expression, first of all, about public officials. And then in Hill, about an event of public interest, which is the opening of a new play then we go to the Butts case, involving a football coach and the General Walkers speaking out on public issues. This bears no resemblance, I submit, to a matter like we have here. This is a private individual, a private citizen who has certainly subjected himself to criticism by the press. I think that he stands in the same shoes as General Walker or any other entertainer.
Thurgood Marshall: Supposed in the two syllabi, two and three, there had been a final phrase on that, under Ohio Law on the two and three?
John G. Lancione: Well, I don't -- I don't think, Your Honor, that this would have --
Thurgood Marshall: Well, you admit two is under Ohio Law.
John G. Lancione: Yes, this is -- this is a Tort created by -- as a common law right in Ohio.
Thurgood Marshall: And say, three also under Ohio Law, a TV station has a privilege to report, why would you be that?
John G. Lancione: Well, if I think, we would be in exact same position we are now and that is --
Potter Stewart: There would be no federal question over there.
John G. Lancione: I think there would be. I think there would be, Your Honor, because behind that syllabus, syllabus two and three, still lies the facts and circumstances and the reasoning, the expressed reasoning of the Court. We can't reject that.
Warren E. Burger: Mr. Lancione, I assume that Mr. Justice Marshall's question presupposed that you wouldn't have that material on page 13 that explicated the federal aspect.
John G. Lancione: I think if they -- if there was a -- no reliance whatever on the First Amendment, then we wouldn't have the question that we have here and that's exactly what you have in Gertz on page 330 of the opinion in Gertz. They said, this case is here because the petitioner contests the applicability of the First Amendment to the facts and circumstances of -- of Mr. Gertz.
Harry A. Blackmun: Do you get some support from your position from footnote 5 at the bottom of page 14, the gravamen of the issue on this case is not by the degree of intrusion is reasonable but whether First Amendment principles require that the right of privacy give away to the public right, be informed the matters of public interest and concern, the concept of privilege seems to be -- seems the more useful and appropriate one.
John G. Lancione: Yes -- I think that --
Harry A. Blackmun: You said -- you said that the syllabus may be illumined by the opinion.
Potter Stewart: Yes.
John G. Lancione: Yes, Your Honor.
Harry A. Blackmun: Under your law, and so that may you rely on footnote 5?
John G. Lancione: Yes, as part of the opinion Your Honor, yes, we may.
Warren E. Burger: Let me close hypothetically to you and I'm going to ask your friends that you comment on same hypothetical later on when his turn comes. When Muhammad Ali engages in one of his professional exhibitions, priced fighting, I understand that the ratio is about 10 to one or more that the TV rights are many, many times the income he receives from the persons who are present at the -- at the arena. Suppose surreptitiously, either of the networks or an outlaw, a group filmed the entire fight and then tried to put it on the air, do you analogize your client's situation to what that could be with Muhammad Ali?
John G. Lancione: Yes, I do Your Honor. I feel that.
Thurgood Marshall: I assume that you -- I assume that you have TV rights, your client.
John G. Lancione: I don't know that for a fact, Your Honor.
Thurgood Marshall: Well, Muhammad Ali does.
John G. Lancione: Well, I'm sure that he does. In fact, as a legal proposition, he does, whether he does -- whether he has some program for that, I don't know. But I think that it would be the very same situation if on a program on fine arts, the media would go into the concert hall and tape the Eight Symphonies which Beethoven's Eight Symphony doesn't take more than a half an hour and play the entire symphony. Now, the difference is our case is stronger because Hugo Zacchini only has one performance. He doesn't play any different tune like a violinist. He has one 15-second act and they have captured that, and they have captured that with his -- over his specific objection which I think is very important. Now, it has been stated that this is a limited privilege but under the -- under the statement made in the Supreme Court --
Potter Stewart: Mr. Lancione, how was his objection made in advance, I have lost track.
John G. Lancione: There was an affidavit in the -- a freelancing TV photographer came out and asked him if he could film his act and Mr. Zacchini said no.
Potter Stewart: Before he did it?
John G. Lancione: Before he did it, and then the reporter went back and discussed this with his superiors and his superiors apparently said or the affidavit states in substance to go back and do it and he did surreptitiously do that.
Potter Stewart: Well, surreptitiously but wasn't it in a public place to which no admission was charged? Is it?
John G. Lancione: Yes, but he did it at this time without permission and over the specific objections that I mean that he did not get his permission when went back again.
John Paul Stevens: I supposed but if no permission was necessary to be there, say he'd never asked to do it, presumably he could have done it without anybody objecting and nothing surreptitious or off the record about it, is it any different from doing something in a public park? I think you have already answered that to Mr. Justice Blackmun.
John G. Lancione: That's right. I think it's the same --
John Paul Stevens: So that the --
John G. Lancione: I just pointed out that the objection --
John Paul Stevens: The objection really has no legal significance in the case.
John G. Lancione: I think it makes a stronger case because the right as -- it may be defined -- the right of the press, as it may be defined is to act in a reasonable and responsible fashion in fulfilling their obligation to report news. I think when you can establish that they go beyond that. Now here, I do want to point out in the third syllabus, this is described as a limited privilege, I don't think it is. They have the right to report in their newscasts, matters otherwise privileged unless it's for a non-privileged use. But once you establish it is on a news program, it cannot be for a non-news use and therefore --
William H. Rehnquist: Therefore, the Supreme Court of Ohio would have reached a different result in your example of the taping of the eight symphony played at Kennedy Center.
John G. Lancione: The Ohio Supreme Court would not have --
William H. Rehnquist: Even though, that would put on an educational television station and not bill this news but just said, You know, here is a brand new performance of Beethoven's Eight.
John G. Lancione: Well, I think if it was outside of a news showing, the Supreme Court of Ohio may very well have come to a different conclusion, but what they have said relates to news programs as I read the third syllabus. And that the only exception is when it is a non-news use, which seems to me to be a non-sequitur. You can't have -- you can't fit in to the right that the press gets under the First Amendment by the Supreme Court by putting on your news if it's a non-news use. In other words --
William J. Brennan, Jr.: (Inaudible) did he have a contract to perform?
John G. Lancione: At the Burton County, at the Burton Fair, yes, he did Your Honor, but I just --
Harry A. Blackmun: I gather -- I gather from what -- your Supreme Court said at page 15, no issue of disregard a contract right is involved here.
John G. Lancione: That's right, there is no factual --
William J. Brennan, Jr.: This is just purely whether or not this was the report of a news event or the appropriation of a --
John G. Lancione: That's right -- and the other --
William J. Brennan, Jr.: -- of a right, isn't that right?
Potter Stewart: Under the contract, I assume he was paid?
John G. Lancione: I presume he was --
Potter Stewart: And that's critical, I suppose to the Supreme Court, to the Ohio Rule of right of publicity, if Mr. Zacchini had just done this for the fun of it in the county park or in the public square, in his backyard just like to do it every now and then and a news camera gotten off -- a TV news camera have gone out there and reported that as news, there would be no proprietary right to have been appropriated within because he wouldn't have -- with certainly no monetary right.
John G. Lancione: I don't think that you would be able to establish any damages under Ohio law because he would have no commercial value if he did not perform as a professional entertainer.
Potter Stewart: This was a property right for which he was paid --
John G. Lancione: That's correct --
Potter Stewart: -- in his contract. And that is critical isn't it?
John G. Lancione: Yes it is. He -- he is a professional entertainer and that's to whom the right applies. The right of publicity applies to an entertainer or to a professional athlete if anyone who has developed some commercial value in the use of their name and their image and their success.
Thurgood Marshall: Suppose he performed in the Square in front of the TV stations, for the general public to see.
John G. Lancione: If he voluntarily performed in front of the TV cameras and knew that he was going to be put on the program, I think that that would be a different factual situation.
Thurgood Marshall: Go ahead.
John G. Lancione: Because he would --
Thurgood Marshall: Do you leave out only adding to my question and answer. If people thronged in front of the TV station in a public square can the TV station photograph it and put it on the news program?
John G. Lancione: I -- I don't think they could film his entire act.
Thurgood Marshall: If it's right in their backyard?
John G. Lancione: It's different than doing it --
Thurgood Marshall: In the front yard rather.
John G. Lancione: It's different than doing it in his front yard, if he was doing it as a commercial act and TV cameras were there.
Thurgood Marshall: If he was doing it and he would be paid because as he got shot out the camera he had (Inaudible) on the back. Could they publish that?
John G. Lancione: No, I don't think they could publish his entire act under any circumstances.
Thurgood Marshall: But they shot it into the TV window, could they do it then?
John G. Lancione: Yes, I think that that would be an exception because -- the difference is, that it's not his performance anymore, Mr. Justice Marshall. It is then an untoward event. As the event that I suggest in my brief where he would miss the net and break his legs, then I think it becomes something different than his -- his professionals act. It is no longer his professional act because something untoward has occurred. So, I think that that's a different situation.
William J. Brennan, Jr.: Just in light of your colloquy with my Brother Stewart, which when I look at a 15, what's the significance of the last sentence in that carryover paragraph? It might also be the case that the press would be liable if it recklessly disregarded contract rights existing between the plaintiff and the third person to present the performance to the public but that question is not presented here.
John G. Lancione: I'm sorry, page A --
William J. Brennan, Jr.: Page A15.
John G. Lancione: A15.
William J. Brennan, Jr.: It's the last sentence in that carryover paragraph, just before the last paragraph of the opinion.
John G. Lancione: Now, I take it that they're referring to the fact that if there was a contract between Mr. Zacchini and the persons who hired him that he -- his act was not to be filmed, that it would -- it would raise a different question but that's not the question raised here.
Warren E. Burger: He doesn't have to go to take the trouble to exclude people. You're on the theory of your case, only those can take the television pictures who have paid for that right, who have contracted with him for that or contracted with the county --
John G. Lancione: To -- to film his entire act, I believe he would have to give permission. He would have to give them permission.
Warren E. Burger: That's what Muhammad Ali does, makes a separate contract. He doesn't rely on chance. He makes a separate contact -- contract for the television rights.
John G. Lancione: That's especially necessary to his case, I would think. The other point I wanted to make about the limited, so-called limited privilege was that they have accepted a news media presentation with actual intent to harm and I think that that is also without -- without any effect because in this case, there was specific objection and they put his act on anyhow and therefore, I don't --
William J. Brennan, Jr.: (Inaudible) the showing on -- you really can't appreciate this on TV, go see it.
John G. Lancione: Yes, they did.
William J. Brennan, Jr.: They have to see it, really to appreciate it.
John G. Lancione: Yes, they did. But I don't know how the Court could ever expect anyone to establish intent to harm if intent to harm is not established by the newspaper, news media people putting this on their show after he has objected. Now, I think that -- I think that the standards, as they have been enumerated in -- in Time, in New York Times and Hill and further in -- in Gertz, especially and in Firestone, should not be applied to the right of publicity. I don't think there is any logic to it. I don't think there is any similarity to capturing an entire entertainer's performance and putting it on a news program. Thank you.
Warren E. Burger: Mr. Bryan?
Ezra K. Bryan: Mr. Chief Justice and if the Court please. I still am perplexed after hearing my eminent opponent here, really is how to we got here. When I first heard that certiorari had been granted in this case, I was at least seriously puzzled and as a matter of fact, had the apocryphal thought that perhaps, we had slipped back to the looking glass of Lewis Carroll with Ellis. Now, the explanations this morning and the answering the Court's questions get us no place as it seems to me either as the fundamental facts or fundamental law that raises a serious federal question that should be here. In the factual area, there is emphasis on the originality of an artist's act and that sort of thing. There is a book on circus, it was written quite a few years ago that a historical authority apparently on the subject by Marianne Murray. And in that book, a great credit is given to the Zacchini's as inventors, as practice artists, as writers, and one of the things that first got them to noticed in this country was the invention of a better mechanism for a cannon to project a human being by Hugo's father and his brother. And Hugo was the first man who did it apparently with that mechanism a better one, but PT Barnum, shot Mademoiselle Zazel for 60 feet back in 1879 and called it the human cannon ball act.
Warren E. Burger: Well, there's nothing very original about the performances of the Eight Symphony but do you suggest that if someone came in and covered it to the Kennedy Centerwithout the consent of the performers, the conductor and the members of the orchestra, they could put it on television?
Ezra K. Bryan: No, Sir, and I think that this --
Warren E. Burger: Well then, what's the history of the act got to do with it?
Ezra K. Bryan: I don't think that this -- I don't see this theory of a unique little situation of a 15-second act can apply on any broad principle to the kind of question that you are raising, Sir.
Warren E. Burger: Well, what's the difference if it takes 15 seconds or 30 minutes for the performance?
Ezra K. Bryan: It would a -- it would make a serious difference under the definition of the media privilege by the Ohio Supreme Court. They have said that the media may use it in the news contents but they may not appropriate the benefit of the publicity for some non privileged private use. You can't make a news program, in my judgment, it's going to stand up in the Court of Ohio and the phase of that out of a full symphony.
Potter Stewart: Well, that wouldn't be a non-privileged private use. It would be a use in the news program, precisely the same news that was made of the cannonball act here, wouldn't it?
Ezra K. Bryan: Well -- I --
Potter Stewart: In a hypothetical question.
Ezra K. Bryan: Well -- I merely --
Potter Stewart: Wouldn't it be a private use?
Ezra K. Bryan: Mr. Justice Stewart, I don't see how we are going to be able to concede that the entire long performances of those people who are protecting themselves, they are protected by the notice on the ticket. There are contract arrangements that are made and performance like Mr. Zacchini and/or in the contracts with people at fairs, at the ball park when they -- when they put on acts. They have contracts which limit the right of anybody to come in and take it, and I would say that in answer to the question that Mr. Chief Justice asked about Muhammad Ali, that there isn't any possibility in my judgment that that would get by the State of Ohio. The State of Ohio is not saying you can go in and steal things and break contracts.
Warren E. Burger: Well, some of Mr. Muhammad Ali's performances lasts only about 15 seconds. Does that -- does that mean that the performance would be open to any surreptitious coverage by --
Ezra K. Bryan: Oh, incidentally --
Warren E. Burger: -- a television camera?
Ezra K. Bryan: This was not surreptitious.
Warren E. Burger: Well --
Ezra K. Bryan: That the TV people along with others were invited free in order to do this and my eminent colleague --
Warren E. Burger: Not by -- not by Mr. Zacchini though?
Ezra K. Bryan: No, but he contracted to put on a performance for some promoters who did invite these people, and he did not have an agreement with them that they prevent the taking of pictures. And as a matter of fact, the only facts in this record do not support my eminent counsel's position with respect to the matter of how -- of Zucchini seeking out the photographer and objecting, there is an affidavit --
William H. Rehnquist: Mr. Bryan, before you get into that factual point of your proceeding remark in response to the Chief Justice, as to different rule obtaining in Ohio if the promoters had excluded the TV people, it's my impression that at least your colleague contends that the Supreme Court of Ohio felt constrained to reach the result it did here because of the First Amendment. That is that we're not judging Ohio's choice of policies but that Ohio might have produced a different result here had it not been for the First Amendment.
Ezra K. Bryan: Well, Mr. Justice Rehnquist, I cannot find that doubt in what the Court did. Now, if this Court does find it, then I think the proper approach would be to ask the Ohio Supreme Court. The funny thing about all this relying on the --
William J. Brennan, Jr.: Mr. Bryan.
Ezra K. Bryan: Pardon?
William J. Brennan, Jr.: What about what I read your colleague from footnote 5?
Ezra K. Bryan: I beg your pardon --
William J. Brennan, Jr.: What about what appears in footnote 5 that the gravamen of the issue in this case is not whether the degree of intrusion is reasonable but whether First Amendment principles require that the right of privacy give way to the public right to be informed of matters of public interest and concern.
Ezra K. Bryan: Well, absolutely and from the point of view of free speech --
William J. Brennan, Jr.: No, no, I'm addressing --
Ezra K. Bryan: No, I understand.
William J. Brennan, Jr.: -- that you just said that there is no First Amendment here.
Ezra K. Bryan: Well, all they say is there is -- that there is a principle involved here. That's what they were seeking and that footnote is in connection with our seeking and I was going to go into exactly what they saw and found very briefly.
William J. Brennan, Jr.: But you say it's a -- what they did was -- was fashion a state rule even though under the influence of First Amendment principles, is that what you're saying.
Ezra K. Bryan: Well, absolutely, Your Honor. We have in the State of Ohio constitutional provisions that are relatively comparable.
William J. Brennan, Jr.: Well, it would have -- it would have been easy for all of us if they'd rested on your Ohio Constitution and not on the Federal Constitution.
Ezra K. Bryan: Well, one of the curious things, Mr. Justice Brennan is, that there is so much looking toward Washington anymore. I wonder if we'll all start to bother these, one of these days.
William J. Brennan, Jr.: I've said things about this myself.
Ezra K. Bryan: And on the First Amendment I don't think is a doubt about it, but when you track on what occurred here in that -- on that subject, you find that the Ohio Court merely -- they studied the Time versus Hill Inc. and then as I am -- and counsel has on his petition page brief for guidance on that issue and the media privilege the Court turned to the rulings in Time, Inc. versus Hill and New York Times Company versus Sullivan, drawing from the two-sided authority's concept that the news media possesses a privilege to disseminate news and matters of public interest. Now, if you turn to his brief on pages 9 and 10, you find that he concedes that this great, high principle which they drew from the study of these cases and the restatement is exactly the same thing. I have great difficulty distinguishing where he says that there is no question that the broadcast media has the privilege and right to report newsworthy events of public interest. His quarrel is with the line that the Ohio State Supreme Court drew in his, and I submit rather minor, sort of tort claim case.
Warren E. Burger: Don't you think the performer has something to say about whether they have the right to cover it or not?
Ezra K. Bryan: No, sir. I do not. I would have to argue very strenuously that --
Warren E. Burger: Then you -- then you argue with the Eight Symphony illustration too and you said that if the Eight Symphony is being performed by --
Ezra K. Bryan: Oh, I see. I'm sorry, sir. You are referring to the question of the -- of the full “the entire performance.”
Warren E. Burger: I'm talking about the performance whether it's 10 seconds, 15 seconds or 30 minutes or two hours. Does the performer not have something to say about whether it's going to be covered by television?
Ezra K. Bryan: Your Honor, in my judgment, if there is a legitimate news use which our Court is requiring under their test in this case, then the performers must rely on agreements and contracts. This is a request that this Court, under the guise of the First Amendment, set up some new rights in lieu of contract rights, copy law rights, patent rights --
William H. Rehnquist: But I thought it was quite the contrary that your -- your opponent feels that what the Ohio Court otherwise would have held was a property right that was protected is struck down by the First Amendment.
Ezra K. Bryan: Well, Mr. Justice Rehnquist, I do not think that our court looked at this in any sense as a property right and as a matter of fact, they knocked down a suggestion by Judge Day on our Court of Appeals suggesting that there was conversion and I think they refer in their opinion to the fact that you can't have conversion. No, there's no property right here. Day referred to it specifically as being in the -- as a part of our right of privacy which is a personal right.
William H. Rehnquist: That doesn't stem from the First Amendment, does it?
Ezra K. Bryan: No, of course not. There's nothing here that I see that stems from the First Amendment. That's -- that's essentially why I'm -- I'm bothered about how we arrived here.And I think that the time obviously is getting short. But I think, I submit, if the Court please, that upon reading --
Byron R. White: Or by the usual scenario, are you suggesting it's been suggested by the usual standards found in our cases as to whether or not a federal question was -- was passed upon in the state court that under this opinion, we should -- we have no jurisdiction?
Ezra K. Bryan: Well, I think there are two points, if you please, Mr. Justice White. One point is that our Court did not feel compelled by decisions of this Court or by the First Amendment to hold the way it did. They held in a common law case, we will give this much right and no more. And I think that the second point is that the -- this Federal Court, I respectfully submit, should not be going beyond the point of dictating to the States what the minimum requirements are rather than saying that from now on, we will set in certain commonly situations, we will set exact standards. They asked in the terminology of specific all the way through, and I believe that -- that my friend has been guilty of a procrasti and distortion of Gertz in trying to apply the situation here. First off, Gertz did involve libel per se and here, you have a right of publicity case, a right of privacy type action in which the respondent was guilty only of broadcasting a brief and very flattering account of a public performer.
Potter Stewart: What if -- well, let's begin with the proposition to which I think you would agree that the Ohio Court has said there is a Ohio, a common law right of publicity. It would have been little more understandable to me if they have said there was a property right of a performer and his performance or a professional performer in his performance. But they said there was a publicity right that there is no -- that can be protected against acquisition by somebody else subject to the exception in -- in paragraph three of the syllabus. So, you begin with this proprietary right that's protected against acquisition. And what if there were brand new hit record, gramophone record in which, of course, there is the same kind of proprietary right and a news program on television said, “There's a brand new hit record. It leads all the lists everywhere in the country and as a matter of news, we're not going to play it in its entirety.” And would that -- would it be immune from paying for copyright infringement, paying the usual fee for playing the record just because it's on news program? Would there be any of the First Amendment that would make it immune from paying the royalty?
Ezra K. Bryan: Well, I -- I don't think we're arguing that far, Mr. Justice Stewart, that the First Amendment immunizes you from --
Potter Stewart: Not me, but --
Ezra K. Bryan: I mean us.
Potter Stewart: No, not you. That would be your client, a news broadcaster.
Ezra K. Bryan: Or the public generally.
Potter Stewart: A news broadcaster's --
Ezra K. Bryan: Right. I don't -- I don't --
Potter Stewart: -- is a person opinion on it --
Ezra K. Bryan: I don't think that --
Potter Stewart: -- arguably.
Ezra K. Bryan: -- that they are immunized from things that are covered by specific kinds of property law.
Potter Stewart: Well this is a specific kind of property law created by the common law of Ohio.
Ezra K. Bryan: I respectfully disagree, Your Honor. They say this is a personal right because it is part of the right of publicity -- of a privacy.
Potter Stewart: No, publicity.
Ezra K. Bryan: This goes --
Potter Stewart: Publicity.
Ezra K. Bryan: Yes, but it grows directly out it. They say it goes our of our right of -- of privacy --
Potter Stewart: Who's right of privacy it is?
Ezra K. Bryan: Ohio's common law.
Potter Stewart: No, no. Whose, your clients or -- or your brother's clients right of privacy? They're talking here about the right of publicity.
Ezra K. Bryan: Right, but the right of publicity is an outgrowth of the right of privacy and in the State of Ohio --
Potter Stewart: Well, it is 180 degree offset, isn't it?
Ezra K. Bryan: Of course, it sounds that way, but in the State of Ohio, the fact is that they specifically recognizes being an outgrowth.
Potter Stewart: As a property right.
Ezra K. Bryan: I'm -- I'm sorry Sir, they did not use (Voice Overlap) --
Potter Stewart: Well, as a right that -- when one is liable for acquiring without compensation.
Ezra K. Bryan: They -- they turned down the Court of Appeals' opinion of the majority in the Court of Appeals which was conversion, and one of the grounds of doing that, I think, was that there was no property. It can't convert anything. But if you lose, you still got your face even if they have the picture was sort of the approach.
Potter Stewart: Well, what's your answer to a -- do you think under the law of Ohio now that a news broadcaster could, with impunity, play a hit record in its entirety on the basis of this -- this is leading all the list and this is the news of tonight in the entertainment field?
Ezra K. Bryan: I think those are all occurred by contract and I don't think that our Court is granting immunity to the contract rights. They recognize that they probably wouldn't.
William H. Rehnquist: But your -- but your court doesn't have to stick to just a strictly contract approach. It can say the thing arises out of a commonly law property concept, can it? My impression is they would have said that had they now felt forbidden to do so by the First Amendment.
Ezra K. Bryan: Well, Mr. Justice Rehnquist, I can't see that they felt compelled that way because they felt compelled to the extent of finding a concept and principle, which my worthy opponent concedes as I pointed out. Now, the -- the State of Ohio, I don't think there should be any doubt if we look at the holding in Gertz. There should be no doubt that the State of Ohio in granting or recognizing a right of publicity. This hasn't been something that's nailed into our Constitution or fundamental statutory law. This is simply something that the Court has granted and has put some strings on it. I submit that our Court could have granted it with an absolute prohibition against any right of ever recovering on the right of publicity from the news media or from TV or from radio, or from newspapers. I mean, this is a commonly right they were creating, and I don't see how as long as they follow the dictate of the holding in Gertz that they may determine by a common law what the liability will be for libel, so lang as they do not go below the standard of negligence. I mean, it's a minimum standard. It should be fixed in -- in my judgment, if the Court please, in this situation. I will, simply for the sake of concluding, suggest to the Court that the plaintiff entered the Ohio court naked and emerged clothed with a new common law right that was fashioned by the Ohio Supreme Court. Are you satisfied with the cloth and the color? But most unhappy about the tailoring. He is seeking here to have this Court re-tailor his common law ground, and I submit that that lays open very large risks for the whole problem of the Committee between state and federal courts in the future.
Warren E. Burger: We -- you have one minute left. So, -- no, I see that we -- I see that we have our light resumed at one o'clock. Mr. Bryan, do you have something further.
Ezra K. Bryan: Mr. Chief Justice and if the Court please. I -- have not -- nearly is the time but I would like to very briefly covered just four very quick points. Number one, as a matter of fact, in this case, there was no trespass and in addition, there was no condition imposed by Zacchini in a way in which he could that prohibits anyone from taking a picture. And the fact is that is shown in the appendix at page 55, the only evidence before the Ohio court on this subject is not what my worthy opponent says but because that's merely in the complaint and never sustained -- supported by an affidavit which is required under Ohio procedure. The only affidavit states that Zacchini seeing a cameraman with a television-type camera approached him and told him he did not want it done. There was no seeking out of Zacchini to obtain consent or permission so that it's no different that if Zacchini had gone up to a scout master whoever the scout who wanted to take some pictures that I don't want you to take any pictures. I don't believe there's anyway that --
Warren E. Burger: Well, isn't there some difference the boy scouts wouldn't be making use of that for commercial purposes for profit whereas a television station would be, the (Voice Overlap) --
Ezra K. Bryan: You are -- you are absolutely right, Your Honor. And if they -- WWS made a commercial use for profit of the film that they took and the film that they used, then we are dead under the law --
Warren E. Burger: But didn't they?
Ezra K. Bryan: -- of Ohio.
Warren E. Burger: Didn't they?
Ezra K. Bryan: No, sir. They did not.
Warren E. Burger: You mean, when a -- when a newspaper or broadcaster reproduces something in its paper, it isn't doing it for profit?
Ezra K. Bryan: Your Honor --
Warren E. Burger: That's -- that's the enterprise for.
Ezra K. Bryan: Your Honor, there's no doubt about that. But that, Your Honor, I think, it has been recognized in our law to date would be the first step to total censorship in this country. You cannot, without having media except for throw-away free hand bills. Now, if you want to have somebody who throws away free hand bills, there's otherwise recognize -- it's been recognized in the decisions of this Court that there is a profit motif in publishing newspapers, they profit motif in the television. But if it's going to be the test of news is whether or not it's via a medium that is making a profit, then Your Honor, I submit that we are not far away from total government control as in some countries of news, that if you don't any news except that which the ruling will approve. The other point that I want to try and be sure to clarify was this matter of the right of privacy into the right of publicity. The original -- the first recognition of the right of privacy in this country was in New York State by statute, after it's been held of little girl who had her picture used on a flower sect, if I remember rightly, had no right of recovery, and they passed the commercial appropriation theory of the right of privacy. Now, Prosser has expanded into other areas that are somewhat related. The right of publicity was first recognized as a name, as I recall it by Judge Jerome Frank in the Topps Trading Card case, the baseball players' pictures and statistics. And he called to said, it might be more appropriately known as the right of publicity. So, even in New York State with the right of privacy has still control of the same statute. They have a commonly right now of publicity, but the common law right of publicity that has been recognized has been recognized as a right which can be exercised only when there is the commercial use in most places. Our Court actually has given a performer, a greater right under the right of publicity because the defense of -- of the immediate privilege is circumscribed a little more than it would be where the complainant would have to prove that there was a commercial appropriation. And the final point that I would like to make, if the Court pleases, that this is a situation which, in my judgment, very clearly, if this narrow interest plea of this plaintiff is recognized is having any First Amendment or constitutional breadth or right, would be an act of beating the shield of the First Amendment for free speech and free press into a sword. And that sword would chop down the historic right of the states to determine their common law, subject to not violating some federal law. And in this case, an area has always been not violating the minimum standards determined by this Court applicable to the First Amendment privilege. Thank you.
John Paul Stevens: Mr. Bryan, before you sit down, may I just ask you about the footnote that Justice Brennan directed counsel's attention to in the Ohio Supreme Court's opinion, footnote 5. He read a portion of the sentence that talks about the gravamen of the issue and the sentence ends with the words, “The concept of privilege seems the more useful and appropriate one.” Do you -- do you know what I had in mind?
Ezra K. Bryan: Yes, sir, I do. That's -- that's where -- if I remember rightly, that's where the Court was looking to the restatement of torts for guidance along with New York Times and -- and against Sullivan and Time-Hill if I remember rightly.
John Paul Stevens: Yes, the question --
Ezra K. Bryan: And what the Court is doing there, as I understand it, is referring to the fact that the restatement after the time that they had written the restatement number 13, which was the one that the Court was using for guidance had come up with restatement number 21 and in that when they rejiggered, they -- language and approach a good deal and went from privilege to something about reasonable --
John Paul Stevens: Well, they were debating a choice between whether a rule would make the appropriation an unreasonable invasion of privacy on the one hand or a question of whether it was privileged on the other.
Ezra K. Bryan: Right sir.
John Paul Stevens: And then they end up with the -- the language I called your attention to the concept of privilege seems the more useful and appropriate one. And the question I want to ask you, is whether in your view the word “privilege” in that sentence is used in the sense of a constitutional privilege or as an exception as a matter of state law from a tort doctrine?
Ezra K. Bryan: Well, I think sir it could be both. As a matter of fact, we have the constitutional privilege too, which they could appoint it too and we -- I wouldn't be here if they had done that.
John Paul Stevens: Well, if it's the constitutional privilege, then it is it not fair to infer that the word “privilege” used in the third paragraph of the Court's syllabus is also the constitutional privilege. That's what I'm trying to figure.
Ezra K. Bryan: Well, I -- I think as a practical matter in -- in dictating the common law of Ohio that they can use the word “privilege” as the practical result that they're imposing. There isn't any doubt that the Court in Ohio felt that there had to be a privilege by reason of the First Amendment. They've used that in some respects as their antecedents.
John Paul Stevens: So you would say that --
Ezra K. Bryan: But the other -- but on the other hand this specific privilege granted by the State of Ohio was not dictated, as we read it, by anything that they found in the positions of this Court.
John Paul Stevens: Well, would you say the privilege as a matter of Ohio law is co-extensive with the privilege commanded by the First Amendment?
Ezra K. Bryan: Well, Your Honor, we submit that in our judgment in an appropriate case we could be up here fighting that it is not. But to prove that the Ohio Court particularly in the intent to injure has probably gone beyond what we feel should be the First Amendment minimum privilege.
Warren E. Burger: Mr. Lancione.
John G. Lancione: Mr. Chief Justice, may it please the members of the Court. I would like to point out that the Ohio Supreme Court on that very same page where note a (5) is located on a (14) in the record. They say specifically in the second paragraph that under the standards articulated by the Court, and they're referring to the Supreme Court and they say Time v. Hill and they go on to describe the privilege, and then they go over once again in -- in discussing these cases. They say that the same privilege exists in cases where appropriation of a right of publicity is claimed. They're talking about the First Amendment privilege that has been discussed, and that was discussed by them in New York Times versus Sullivan and Hill. And I don't think there's any question that they feel constrained just as the district, the -- the Seventh Circuit, I believe, in Gertz felt constrained by Rosenbloom to say that the stiff standards of New York Times versus Sullivan had to apply to a private individual because they said it dealt with a -- a issue of public interest. And the court there, because my most worthy opponent has raised the question of -- of how we get here and why we are here, thus the Court stated in Gertz, the petitioner appealed to contest the applicability of the New York Times standard to this case and that's why they were here in Gertz and that's why we are here. In his brief, he also points out that a new trial cannot be ordered, but I think on page 352 of Gertz, the Supreme Court suggested that a new trial should take place and remanded to the lower court for proceedings not inconsistent with the decision. Thank you, Your Honor.
Warren E. Burger: Thank you gentlemen. The case is submitted.